Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8 in the reply filed on 17 June 2022 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 recites “an elastic part”, it is unclear and indefinite as to whether the  “part” is a portion of the previously recited current collector or a separate structure.  Additionally,  it is unclear and indefinite as to what measured modulus of elasticity for such a “part” is in comparative reference to be considered “elastic”. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970).For the purpose of examination, it will be assumed that the elastic part is a separate structural element formed of materials which would be recognized to have a lower elastic modulus than the materials forming the current collector.  
Independent claim 1 also recites “an elastic part placed on other side of the solid electrolyte layer, with respect to the current collection part”.  Since the elastic part is inclusive of the anode current collector, it is unclear and indefinite as to the how the elastic part is placed on [an] other side of the solid electrolyte layer and is also with respect to the current collection part.  For the purpose of comparison to the prior art, it will be assumed any elastic portion which resides on a portion opposing a current collection part will be recognized as meeting the limitation.
All claims dependent are also rejected for the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kimura et al. (WO 2014/162532A1, machine translation).
Regarding claim 1, Kimura discloses an all solid state battery (Abstract) comprising: 
a power generation element including a cathode, a solid electrolyte layer, and an anode, in this order [0018] (Fig. 1), and an exterior body storing the power generation element (exterior container) [0037], and the anode includes at least an anode current collector (2, 6, 6a), and the anode current collector includes a current collection part (current collector layer 6, 6a), and an elastic part (elastic body 2) placed on other side of the solid electrolyte layer, with respect to the current collection part (See Fig 1 and 2).  

    PNG
    media_image1.png
    568
    841
    media_image1.png
    Greyscale

Regarding claim 2, Kimura discloses the all solid state battery according to claim 1, wherein an anode active material layer is formed between the current collection part and the solid electrolyte layer (See Fig 2 above).  
Regarding claim 5, Kimura discloses that the elastic layers formed have a hardness lower than that of the collectors [0015] but does not explicitly disclose wherein an elastic modulus of the anode current collector 35190203USis 2.14 x 103 N/mm2 or more and 4.08 x 103 N/mm2 or less.  While the prior art does not explicitly teach the elastic modulus values, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) disclosed in the prior art and the applicant.   As (the object) elastic part taught by the prior art and the applicant are identical within the scope of claim 1, Kimura inherently teaches the range of elastic modulus values.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
Regarding claim 8, Kimura discloses the all solid state battery according to claim 1, wherein a plurality of the power generation elements are stacked in a thickness direction, and a bipolar structure is formed (See Fig 1 and 2).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. as applied to claims 2 and 1 above respectively and further in view of Ohtomo et al. (US 2016/0036091).
The teachings of Kimura as discussed above are herein incorporated.
Regarding claims 3 and 4, Kimura is silent towards the anode active material layer being a Li metal or where the current collection part and the solid electrolyte layer are in direct contact.
Ohtomo discloses a process of forming a solid lithium secondary battery where the anode active material is not provided at a stage before charging and the anode active material is allowed to precipitate and self-form by using lithium that is contained in the cathode active layer during charging so that a battery with high energy density while reducing the amount of lithium metal used [0040]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include the formation of a precipitated anode layer within the structure of an elastic part as recognized by Kimura because Ohtomo recognizes that such a process allows for the formation of an anode active layer with high energy density while reducing the amount of lithium metal used depending on the battery chemistry selected. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143).

			
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. as applied to claim 1 above and further in view of Kimura (JP 2008-311173A, hereinafter Kimura ‘173).
The teachings of Kimura as discussed above are herein incorporated.
Regarding claims 6 and 7, Kimura is silent towards the elastic part having electron conductivity and wherein the electron conductivity of the elastic part is 1 x 10-5 S/cm or more.  
Kimura ‘173 teaches an electronic storage device provided with an elastic member where the elastic member is conductive [0009, 0028] so that adjacent unit cells can be electrically connected in series [0051].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide conductivity to the elastic member of Kimura because Kimura ‘173 recognizes that such conductivity of the elastic layer allows for electrical connection between the unit cells.  While the prior art does not explicitly state a degree of electron conductivity, such a value would be within a skilled artisans requirements for designing the battery device. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to have the electron conductivity to be 1 x 10-5 S/cm or more since it has been held that discovering the optimum ranges for a result effective variable such as electron conductivity involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727